IN THE SUPREME COURT OF THE STATE OF DELAWARE

  JAMES ST. LOUIS,                       §
                                         §
        Defendant Below,                 §   No. 160, 2019
        Appellant,                       §
                                         §   Court Below—Superior Court
        v.                               §   of the State of Delaware
                                         §
  STATE OF DELAWARE,                     §   Cr. ID No. 0009015005 (S)
                                         §
        Plaintiff Below,                 §
        Appellee.                        §


                           Submitted: June 13, 2019
                           Decided:   June 18, 2019

                                      ORDER

      Following the denial of his motion to proceed in forma pauperis on May 28,

2019, the appellant was directed to pay the Court’s filing fee by June 12, 2019, or

else his appeal would be dismissed without further notice. The appellant has not

paid the filing fee. The dismissal of this appeal is therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this petition is DISMISSED.

                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                       Justice